4 F.3d 155w
62 USLW 2178, 26 Fed. R. Serv. 3d 747,23 Envtl. L. Rep. 21,546
MARYLAND CASUALTY COMPANY, Plaintiff-Appellee,v.W.R. GRACE AND COMPANY, Defendant-Appellant,Continental Casualty Company;  Aetna Casualty & SuretyCompany and General Insurance Company of America, Defendants,Royal Indemnity Company;  Aetna Casualty and Surety Company,Defendants-Appellees.
No. 11, Docket 91-9322.
United States Court of Appeals,Second Circuit.
Argued Sept. 30, 1992.Decided Sept. 1, 1993.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION. SEE 23 F.3d 617